
	
		I
		112th CONGRESS
		1st Session
		H. R. 1738
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. Reichert
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase,
		  extend, and make permanent the above-the-line deduction for certain expenses of
		  elementary and secondary school teachers.
	
	
		1.Short titleThis Act may be cited as the
			 Teacher Tax Relief Act of
			 2011.
		2.Deduction for
			 certain expenses of school teachers
			(a)Increase in
			 DeductionSubparagraph (D) of section 62(a)(2) of the Internal
			 Revenue Code of 1986 (relating to certain trade and business deductions of
			 employees) is amended by striking $250 and inserting
			 $500.
			(b)Professional
			 Development ExpensesSubparagraph (D) of section 62(a)(2) of such
			 Code is amended—
				(1)by striking
			 educator in connection and all that follows and inserting
			 educator—; and
				(2)by inserting at
			 the end the following:
					
						(i)by
				reason of the participation of the educator in professional development courses
				related to the curriculum in which the educator provides instruction or to the
				students for which the educator provides instruction, and
						(ii)in connection
				with books, supplies (other than nonathletic supplies for courses of
				instruction in health or physical education), computer equipment (including
				related software and services) and other equipment, and supplementary materials
				used by the eligible educator in the
				classroom.
						.
				(c)Permanent
			 DeductionSubparagraph (D) of section 62(a)(2) of such Code is
			 amended by striking In the case of taxable years beginning during 2002,
			 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, or 2011, the deductions
			 and inserting The deductions.
			(d)Eligible
			 Educator Technical AmendmentSubparagraph (A) of section 62(d)(1)
			 of such Code is amended by inserting ending during the taxable
			 year before the period.
			(e)Effective
			 Date
				(1)In
			 generalThe amendments made by subsections (a) and (b) shall
			 apply to taxable years beginning after December 31, 2010.
				(2)Subsection
			 (c)The amendment made by
			 subsection (c) shall apply to taxable years beginning after December 31,
			 2011.
				(3)Technical
			 amendmentThe amendment made by subsection (d) shall apply to
			 taxable years beginning after December 31, 2001.
				
